694 S.E.2d 768 (2010)
STATE of North Carolina
v.
Bruce Lee KUSHNER.
No. 92P10.
Supreme Court of North Carolina.
March 11, 2010.
Bruce Lee Kushner, pro se.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 2nd of March 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Durham County, the following order was entered and is hereby certified to the Superior Court of that County:
*769 "Dismissed by order of the Court in conference, this the 11th of March 2010."